DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                 R.T., the father and J.T., the mother,
                               Appellants,

                                    v.

          DEPARTMENT OF CHILDREN AND FAMILIES and
                    GUARDIAN AD LITEM,
                         Appellees.

                              No. 4D19-2711

                          [December 5, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Yael Gamm, Judge; L.T. Case No. 2019-912 CJ JDP.

  John B. Agnetti and Daniel H. Kent of Hoffman, Larin & Agnetti, P.A.,
Miami, for appellants.

   Ashley Moody, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, Fort Lauderdale, for appellee Department of
Children and Families.

  Thomasina Moore, Statewide Director of Appeals, and Laura J. Lee,
Senior Attorney, Tallahassee, for appellee Guardian ad Litem.

PER CURIAM.

  Affirmed.

DAMOORGIAN, GERBER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.